Citation Nr: 1530959	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to service-connected disability.  

2.  Entitlement to service connection for muscle strain of the upper back with cervical spine disability, to include as due to service-connected disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

4.  Entitlement to an increased rating for a lumbar spine disability rated as 20 percent disabling prior to July 12, 2002, and 40 percent disabling on and after July 12, 2002.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from October 1958 to October 1962.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The present matters come to the Board of Veterans' Appeals (Board) on appeal following April 2000, May 2002, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Muskogee, Oklahoma, respectively.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Waco, Texas.  

The Board has identified additional issues on appeal that were not certified to the Board by the RO.  These are an increased rating for a lumbar spine disability (rated as lumbar spine degenerative joint disease (DJD) and intervertebral disc syndrome (IVDS)) and also entitlement to a TDIU.  The Board's findings regarding both issues will be discussed in more detail in the decision and remand narrative below.  

Also, the issue concerning the Veteran's claimed left knee disability was certified for appeal as being a petition to reopen a previously denied and final claim.  The Board has characterized the issue as one of direct service connection.  As will be discussed in more detail below, the Board does not find the May 2002 rating decision, in which the RO initially denied the Veteran's claim for a left knee disability, to be final as to this issue.  

Otherwise, the Veteran appealed the combined rating percentage assigned for his service-connected disabilities following the above August 2008 rating decision.  The RO issued the Veteran an SOC in February 2015.  The Board's review of the claims folders does not reflect a substantive appeal has been received from the Veteran.  As such, the issue is not in appellate status.  (Parenthetically, with respect to the issue of a combined rating, the Veteran is referred to 38 C.F.R. § 4.25 (2014).  Of note, for claimants awarded service connection for multiple disabilities (as is the case with the Veteran), each disability is separately rated.  Each disability rating is then combined according to the guidelines of 38 C.F.R. § 4.25 to obtain a combined rating (per Table I at § 4.25).  The ratings are not otherwise added together.  

Also, the Board notes that Veteran appealed the August 2008 rating decision and the denial of his claim of service connection for a right hip disability.  The Veteran later raised an additional claim of service connection for a left hip disability in a September 2009 VA Form 9 (Appeal to Board of Veterans' Appeals).  In an October 2014 rating decision, the RO granted service connection for both a right hip disability and for a left hip disability and awarded separate 20 percent ratings.  As such, the issue of entitlement to service connection for a right hip disability is no longer in appellate status.  

Finally, the Veteran granted a power of attorney (POA) with the California Department of Veterans Affairs (CDVA) in June 1991.  The Veteran has not resided in California for many years, to include during the appeal period.  No argument was made by CDVA in support of the Veteran's claims during the appeal period.  The Waco RO did not forward the Veteran's claims folders to the CDVA for completion of a VA Form 646 (Statement of Accredited Representative in Appealed Case) due to the fact that the service organization was located out of state.  The Board presumes that a state service organization, such as CDVA, would only represent claimants who reside in that state.  The CDVA online website, while making reference to California veterans, does not appear to specifically preclude out-of-state veterans.  Nonetheless, the CDVA has not responded to any of the adjudicative documents (rating decision, SOC, or SSOC) it has been sent related to the Veteran's appeal.  

It is the Veteran's due process right to appoint any VA recognized service organization or party (which includes attorneys) he wishes.  With that said, if the Veteran wishes to revoke his POA in favor of the CDVA for either a national service organization, state of Texas service organization, or other party, he should undertake such action.  See e.g., VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) and VA Form 21-22a (Appointment of Individual as Claimant's Representative).  

The issues on appeal, other than a petition to reopen a claim for service connection for a right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a December 1979 rating decision, the RO found new and material evidence had not been submitted to reopen the Veteran's claim of service connection for a right knee disability.  The Veteran was notified of the decision but did not file a timely appeal.  

2.  Evidence received since the December 1979 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and it does raise a reasonable possibility of substantiating the claim.  

3.  There is reasonable doubt as to whether the Veteran's service-connected lumbar spine disability, individually or in concert with other service-connected disabilities, precludes substantially gainful employment.  



CONCLUSIONS OF LAW

1.  A December 1979 rating decision that denied the Veteran's petition to reopen his claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received, and the Veteran's claim of service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board notes that the Veteran's claim concerning his right knee presents a somewhat complex procedural and evidentiary history.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

The Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his right knee.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim as encompassing any right knee disability.  

By way of history, the Veteran was originally denied service connection for chondromalacia of the right knee in a March 1972 rating decision.  The RO again denied the Veteran's claim for right knee chondromalacia in an August 1977 rating decision.  The Veteran appears to have expressed disagreement with the RO's decision in a September 1977 statement.  The RO did not construe the statement as a notice of disagreement (NOD).  Instead, the RO contacted the Veteran in October 1977 and informed him, in part, that he should identify or submit evidence related to his right knee.  The Veteran did not identify or submit any additional evidence.  

In October 1979, the Veteran submitted a statement in which he sought to reopen his claim for service connection for a right knee disability.  In a December 1979 rating decision, the RO denied the Veteran's petition to reopen his claim.  The Veteran was notified of the decision on December 28, 1979.  The Veteran appealed the RO's decision and an SOC was issued in April 1980.  The Veteran failed to submit a VA Form 9 (Appeal to Board of Veterans' Appeals) or any statement that could be construed as a substantive appeal within the remaining one-year period following the December 28, 1979 notice of the adverse rating decision earlier that month.  Otherwise, the Veteran submitted to the RO a statement, dated January 7, 1981, along with additional evidence.  The statement and evidence was received on January 9, 1981.  The Board accepts the Veteran's submission as a request to reopen his claim for service connection for his claimed right knee disability.   

(Parenthetically, the Veteran appears to allege that he perfected his appeal by submitting the above referenced evidence within one year of the April 1980 SOC.  Under VA regulations, in order to perfect an appeal to the Board a substantive appeal must be filed within 60 days from the date the statement of the case is mailed (April 10, 1980), or, as noted above, within the remainder of the one-year period from the date of mailing (December 28, 1979) the notification of the adverse rating decision, whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302(b) (2014).)  

The Board accepts the additional evidence received on January 9, 1981, as an attempt by the Veteran to reopen his claim for service connection for a right knee disability.  Also, in February 1981, the Veteran identified that the VA medical facility in Palo Alto, California had performed an X-ray of his right knee in 1976 or 1977 and that arthritis had been found.  

Later, in a March 1982 letter, the RO notified the Veteran of the following:

You were previously denied service connection for your right knee problems since they were shown to exist prior to service, and the available medical evidence in 1977 did not show that your condition was aggravated by active service.  If you wish to reopen your claim for service connection for your right knee problems you need to submit new and material evidence to show that [your] knee condition was aggravated while on active duty.  

There is no indication from the March 1982 RO letter that a formal denial of the Veteran's claim was made or that he was notified of his appellant rights.  

Subsequently, in June 1989, the Veteran submitted a letter to the RO in which he described having arthritis in both knees and that he believed this to be related to his service-connected lumbar spine disability.  The RO did not directly respond to the Veteran's assertions and no action was taken.  

In May 2000 and March 2001, the Veteran again raised the issue of service-connection for his right knee.  In a May 2002 rating decision, the RO denied the Veteran's claim.  In a July 2002 letter to the RO, the Veteran made assertions about his right knee and also noted, "My right knee was hurt while in the service on duty."  At the end of the letter, the Veteran commented, "Reopen my claim."  The RO reconsidered the Veteran's claim in May 2003 and continued its denial.  

The Veteran again sought to reopen his claim in March 2008.  The RO denied the Veteran's claim and the Veteran perfected an appeal of that issue, which is currently before the Board.  

As an initial matter, if the Board construed the Veteran's above noted September 1977 statement as an NOD to the August 1977 rating decision, the RO did ultimately issue an SOC in April 1980, which followed the Veteran's appeal of the December 1979 rating decision.  However, the Veteran did not timely submit a substantive appeal.  As such, the August 1977 rating decision is final as is the December 1979 rating decision.  

Otherwise, the RO thereafter again denied the Veteran's petition to reopen his claim for a right knee disorder in May 2002.  The Board will liberally construe the Veteran's July 2002 letter to the RO following the May 2002 decision as an NOD.  Here, notwithstanding the Veteran's request for the RO to "[r]eopen my claim", the Veteran's communication (letter) contains language which can be reasonably construed as expressing disagreement with the May 2002 rating and the denial of his petition to reopen his claim for service connection for a right knee disability.  See e.g., Young v. Shinseki, 22 Vet.App. 461, 466 (2009) (finding document was not an NOD because the veteran asked to "reopen" his claim and failed to express disagreement with or even refer to the RO decision).  

As the Board has construed the Veteran's July 2002 letter as NOD with the RO's May 2002 determination and the denial to reopen the claim of service connection for a right knee disability, the May 2002 rating decision is not final.  Otherwise, the last final denial of the Veteran's claim was the December 1979 rating decision.  As such, the Board will consider whether new and material evidence has been submitted since that time.  

With respect to the history of the Veteran's right knee, his service treatment records (STRs) note that when the Veteran entered active service he reported problems with his right knee.  In particular, a report of medical history dated in August 1958 notes:

Rt Knee-"locks" when squatting, "gives away" when walking.  Trauma age 12, age 16.  Had infection under patella.  Claims no symptoms for six months.  

In a report of August 1958 medical examination, the Veteran's history regarding his right knee was again noted but otherwise no disorder or disability was identified nor was an orthopedic consult requested.  Thereafter, the Veteran suffered a right knee injury in November 1961 while on active duty.  A clinical record notes:

[Veteran] states he was unloading a 55 gallon drum from the back of a pick-up truck when it got out of control and landed on his leg, causing [contusion of the right leg].  

An additional November 1961 STR notes an injury to the Veteran's right knee and calf following the accident and that the right leg was painful to walk on.  A later December 1961 STR reflects:

[Veteran] has had difficulty with knee since age 15 when he injured knee on a cotton picker.  Reinjured [knee] on 20 Nov.  Has clicking and locking intermittently.  Pain on pressure over lateral meniscus area.  

The Veteran was found during a separation medical examination in September 1962 to have right patella chondromalacia, mildly symptomatic.  The examination report additionally noted:

History of injury to right knee in childhood, [existed prior to service], and again in Nov 1961.  Seen at Carswell AFB, Texas, Jan 62 with diagnosis of patellar chondromalacia, mildly symptomatic at present, not incapacitating.  X-ray 12 Sep 62, negative.  

The Veteran was originally denied service connection for chondromalacia of the right knee in the above March 1972 rating decision.  In the August 1977 rating decision, the RO again found service connection for chondromalacia was not warranted as the condition had pre-existed service and had not been aggravate by service.  The Veteran's claim was again denied in December 1979 as new and material evidence was not found to have been received.  

The Board notes that a May 1977 bone scan, conducted by the VA medical facility at Palo Alto, identified degenerative changes of the Veteran's right knee.  In particular, there was a focal increase noted on both sides of the right knee joint near the condyles consistent with degenerative disease.  A later July 1981 VA orthopedic examination identified mild traumatic arthritis of the right knee.  The diagnoses of right knee degenerative changes as well as traumatic arthritis are elements that do not appear to have been considered in the prior December 1979 final denial.  In light of the Veteran's injury during service to his right leg/knee in November 1961, the Board finds that the evidence of degenerative changes/arthritis is sufficiently material to reopen the Veteran's claim of service connection for a right knee disability.  Shade, 24 Vet. App. at 117.  

The Board cannot, at this point, adjudicate the reopened claim of service connection for a right knee disability as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  




Individual Unemployability

As is discussed below, the Board has assumed jurisdiction of a claim of entitlement to a TDIU.  

Every claim for a higher evaluation includes a claim for a TDIU where the Veteran claims that his service-connected disability prevents him from working. See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In Rice, the Court held that a request for TDIU, either expressly raised by a claimant or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Id.  Once a claimant submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider whether the claimant is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Otherwise, if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim (except where appellate jurisdiction is assumed in order to grant a benefit).  See 38 C.F.R. 19.13(a) (2014); VAOGCPREC 6-96 (August 16, 1996).  

The Veteran has consistently argued that his service-connected lumbar spine disability, individually or in concert with other service-connected disabilities, renders him unemployable.  The April 2008 VA examination identified the Veteran's lumbar spine strain as progressing to degenerative joint disease with IVDS of the tibial nerve.  In a February 2013 VA spine DBQ, the examiner reported that the Veteran suffered from bilateral radiculopathy (moderate in severity), and that he used a cane, braces, and a motorized scooter.  The examiner further commented that the Veteran's lumbar spine disability with radiculopathy precluded walking, standing, or driving an automobile, and that it also affected the Veteran's coordination.  

The law provides that a TDIU due to service-connected disability may be assigned where a claimant is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are a claimant's education and employment history and loss of work-related functions due to pain.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or a claimant's advancing age.  See 38 C.F.R. § 4.19 (2014).  

Service connection is currently in effective for a lumbar spine disability, manifested as DJD and DDD (40 percent disabling); right lower extremity sciatic and tibial nerve impairment (20 percent disabling); left lower extremity sciatic and tibial nerve impairment (20 percent disabling); right hip osteoarthritis (20 percent disabling); and left hip osteoarthritis (20 percent disabling).  The Veteran is also service connected for postoperative residuals of a left ear lobe cyst.  He is receiving a noncompensable rating for that disability.  The Veteran's combined rating is 70 percent from March 19, 2008 and 80 percent from December 29, 2011.  

In the present case, the Veteran meets the schedular standards for a TDIU under 38 C.F.R. § 4.16(a).  Also, following review of the evidence, there is reasonable doubt as to whether the Veteran's service-connected lumbar spine disability, individually or in concert with other service-connected disabilities, precludes gainful employment.  

The Veteran's educational level is not entirely clear.  He did report in the 1980s that he was taking college classes to obtain a degree in psychology.  However, there is no indication that he did in fact obtain a college degree, and records associated with the claims folders reflect that he was overpaid educational benefits on a few occasions for classes that he did not attend.  

Otherwise, the Board finds persuasive that the February 2013 VA examiner reported that the Veteran suffered functional loss/impairment related to his lumbar spine disability and that this consisted of incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing and or weight bearing.  Also, the examiner reported that the Veteran had guarding and/or muscle spasm of the lumbar spine and it was severe enough to result in abnormal gait.  Otherwise, as noted previously, the Veteran's lumbar spine disability with radiculopathy precluded walking, standing, or driving an automobile.  A diagnostic study at the time of the examination revealed moderate multilevel degenerative disc disease and facet arthropathy.  Additionally, examination of the Veteran's hips revealed arthritic changes on X-ray, functional loss/impairment related to the hips, and that the disability of the hips impacted the Veteran's ability to work.  

The Board is mindful that the Veteran suffers from other nonservice-connected disabilities such as chronic obstructive pulmonary disease (COPD) and peripheral artery disease (PAD), and that he is status post coronary artery bypass graft.  Also, the Veteran is not service connected at this time (although his claims are pending) for disability related to his knees and his upper back/cervical spine.  Furthermore, a review of VA treatment records in 2013 and 2014 reflect that the Veteran does not always attend VA treatment appointments using an assistive device.  It is also not apparent that the assistive devices are used solely for the Veteran's lumbar spine disability.  Otherwise, the Veteran is prescribed hydrocodone for pain.  

Nonetheless, in light of the Veteran's limited education, his taking of hydrocodone, and the clinical findings on examination, the Board finds reasonable doubt as to whether the Veteran's lumbar spine disability with secondary radiculopathy, individually or in concert with the Veteran's service-connected bilateral hip disability, precludes him from engaging in gainful employment.  Finding reasonable doubt in the Veteran's favor, entitlement to a TDIU is consequently warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to that limited extent, the appeal of this issue is granted.  

Entitlement to an award of TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

Social Security Administration (SSA) Records

Initially, the Board notes that in a January 2002 VA psychiatry resident note, the clinician noted that the Veteran was receiving "social security" of about $349 a month.  At the time of the VA resident note, the Veteran was 62 years of age.  A subsequent June 2006 VA primary care note indicated, "[The Veteran] states he is 100% disabled with social security and has 40% SC disability for back[.]"  Medical records associated with the claims folders document the Veteran's many physical problems.  As the Veteran's physical condition would appear to support a claim for disability benefits from SSA, a request should be made to SSA to obtain any available records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Right Knee & Left Knee Disability

The Veteran's claim for service connection for a left knee disability was originally denied in the noted May 2002 rating decision.  The RO found that the rating decision was not appealed and had become final.  As such, in the August 2008 rating decision on appeal, the RO characterized the issue concerning the left knee disability as a petition to reopen.  As discussed previously, the Board has construed a July 2002 letter as an NOD.  The letter includes reference and argument related to the Veteran's knees.  As such, the May 2002 rating decision has not become final with regard to the Veteran's claim of service connection for a left knee disability.  The claim for a left knee disability is characterized on the title page as one for service connection and not a petition to reopen.  

Otherwise, as referenced in various rating decisions, the RO appears to have concluded that the Veteran had a pre-existing right knee disability based on his reported history of right knee problems during his August 1958 service entrance medical examination.  The Board notes that under controlling law and regulations, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

The clear and unmistakable evidence standard requires that the "no aggravation" result be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2).  The third requirement of "an indication" that a disability "may be" associated with service is a "low threshold."  McClendon, 20 Vet. App. at 83.

Here, other than the Veteran's reported history of having problems with his right knee, which the clinician examining the Veteran noted, examination of the right knee was normal.  An additional orthopedic consultation was not undertaken.  As such, notwithstanding the Veteran's report during his service entrance examination, there appears to be no pre-existing right knee disability.  

The Veteran has been diagnosed with degenerative changes in both knees.  The changes in his right knee were noted in the July 1981 VA examination as being traumatic.  The STRs, as discussed above, identify the Veteran as suffering trauma to his right leg/knee in November 1961 due to a 55 gallon drum.  Whether the subsequent onset of arthritis in the Veteran's right knee approximately 15 or 16 years later, per the May 1977 VA bone scan, is the result of trauma caused by the 55 gallon drum is a medical question the Board is not competent to answer.  As the evidence demonstrates an injury during service and a current disability post service that may be related to the in-service injury, on remand the Veteran should be scheduled for a VA examination.  At that time, it would be helpful to the Board if the VA examiner comment on the etiology of any right knee disability and its relationship to the Veteran's active service.  

Furthermore, it is unclear to the Board exactly what the Veteran is claiming in regards to his left knee.  A review of the claims folders reflects his assertion that he had a left knee problems prior to service and that the left knee was further injured during service.  He has also reported that his left knee disability had its onset during service, as well as that his left knee disability is proximately due to or aggravated by his service-connected lumbar spine disability and/or, apparently, his right knee disability.  

The Board notes that medical literature would appear to support that a disability of one knee can proximately cause additional disability in the other knee based on over-compensating for the disabled knee.  In view of this fact, the Veteran's left knee should also be examined and the examiner should also discuss the etiology of any left knee disability identified.  

Upper Back Disability/Cervical Spine Disability

The Veteran's claim for an upper back problem was received by the RO in March 2008.  In his statement, the Veteran reported, "My lower back is worse, and has caused me to have hip problems, and upper back problem. . . .I ask for a rating on my hips and upper back."  In an August 2008 rating decision, the Veteran's claim was denied.  In the decision the RO considered only direct service connection.  
The Veteran appealed the denial of his claim.  

In a June 2010 duty to assist letter from the RO to the Veteran, it was noted:

Please clarify for our records [that] when you claimed your "upper back" condition were you referring to your "cervical spine" condition or a "thoracic spine" condition.  You can use the enclosed VA Form 21-4138, to annotate your response.  

It does not appear that the Veteran replied to the RO's correspondence and its request for information.  In a subsequent VA examination request, the RO identified that the Veteran was claiming service connection for his "cervical spine muscle strain" secondary to his service-connected lumbar spine disability.  The RO requested an opinion as to whether the Veteran had a cervical spine disability secondary to his service-connected lumbar spine disability.  In a March 2013 VA cervical spine examination, the examiner diagnosed the Veteran with multi-level degenerative disc disease of the cervical spine.  He opined that it was less likely than not that the cervical spine disability was proximately due to or the result of the lumbar spine disability.  The examiner commented:  

I could not find enough scientific rationale to link these [two] conditions.  I know that some chiropractors talk about a link related to postural changes which is why some veterans may be making such claims[.]  [However,] this was not covered in the literature for this purpose.  

In a November 2014 supplemental statement of the case (SSOC), the RO noted the issue on appeal as "service connection for muscle strain upper back."  In continuing to deny the claim, the RO commented that there was no specific diagnosis of an upper back condition.  It also discussed the findings of the March 2013 VA examiner and his negative opinion regarding the cervical spine and concluded, "As such, service connection for this condition remains denied."  

In this case, it appears that the RO has accepted that the Veteran's claim for service connection for muscle strain of the upper back includes disability of the cervical spine.  Accepting this fact, the March 2013 VA examiner's opinion regarding the Veteran's cervical spine disability as being secondary to his service-connected lumbar spine disability, unfortunately, is incomplete.  See e.g. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is not required to provide a medical examination in all cases; however, once it undertakes the effort to provide an examination it must provide an adequate one).   

Under 38 C.F.R. § 3.310 (2014), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).  An opinion that a disability "is not related to" or "is not due to" (or, in the present case, "not proximately due to or the result of") does not answer the question of aggravation.  

Therefore, it would be helpful to the Board if an additional medical opinion was obtained in which the issue of aggravation was discussed.  

Lumbar Spine Disability

The Board notes that the issue of a higher rating for the Veteran's service-connected lumbar spine disability has not been certified to the Board as being on appeal.  However, following a review of the claims folders, the Board concludes the issue is in appellate status.  

By way of history, in March 1972 the Veteran was granted service connection and assigned a 20 percent disability rating for lumbosacral strain.  

In an August 1977 rating decision, the RO denied the Veteran's claim for a rating greater than 20 percent for his lumbar spine disability.  The Veteran was notified of the decision by letter dated September 16, 1977.  Thereafter, the Veteran submitted a statement that was received by the RO on September 21, 1977.  The Veteran noted, in particular, the following: 

Sir[,] my back is worse than it was but the V.A. Doctors won't even look at it. . . My back rating should be increased.  It is only right.  

In October 1977, the RO notified the Veteran that it had reviewed his statement and that it needed evidence in support of his claim for increased compensation for his service-connected lumbar spine disability (characterized at that time as lumbosacral strain).  The RO does not appear to have construed the Veteran's September 1977 statement as an NOD to the August 1977 rating decision.   

In August 1978, the Veteran submitted a statement to the RO requesting a higher rating for his lumbar spine disability.  In a December 1978 decision letter, the RO denied the Veteran's claim.  In an October 1979 statement, the Veteran again requested an increased rating for his disability.  In a December 1979 rating decision, the RO denied the Veteran's claim.  The Veteran appealed the RO's decision and an SOC was issued in April 1980.  The Veteran failed to submit a timely substantive appeal perfecting his claim for appellate review.  

Thereafter, the RO denied the Veteran's claim for an increased rating for his lumbar spine disability in an October 1981 rating decision.  In a March 1982 letter, the Veteran argued that his lumbar spine disability was worse than rated.  The RO notified the Veteran by letter later in March 1982 that if the Veteran believed his back disability was worse than shown on VA examination, then he needed to submit current medical evidence of such worsening.  Otherwise, the RO does not appear to have construed the Veteran's March 1982 letter, or additional letter in July 1982, as an NOD.   

The RO again denied the Veteran's claim for a rating greater than 20 percent for a lumbar spine disability, in particular, in November 1983 and later in January 1992.  In August 1996, the RO again denied the Veteran's claim.  The Veteran appealed that decision and the RO issued an SOC in November 1996.  The Veteran failed to submit a substantive appeal perfecting his claim for appellate review.  

In the present case, if the Board were to construe the Veteran's above noted September 1977 statement as an NOD to the August 1977 rating decision, the RO later issued the Veteran an SOC in April 1980, notwithstanding that the SOC followed the Veteran's appeal of the December 1979 rating decision.  The Veteran did not submit a timely substantive appeal and the appeal was not perfected to the Board.  Likewise, if the Board was to construe the Veteran's above noted March 1982 letter (or July 1982 letter) as an NOD to the October 1981 rating decision, the RO later issued the Veteran an SOC in November 1996, notwithstanding that the SOC followed the Veteran's appeal of the August 1996 rating decision.  The Veteran failed to submit a substantive appeal and the appeal was not perfected to the Board.  As such, the August 1977 and December 1979 rating decisions are both final, as is the August 1996 rating decision.  

In January 2000, the Veteran again sought an increased rating for lumbar spine disability.  In April 2000, the RO denied the Veteran's claim.  The Veteran appealed the RO's decision and was issued an SOC in June 2000.  Thereafter, in March 2001, the Veteran's then representative submitted to the RO a letter from the Veteran.  The representative noted on a cover sheet that the Veteran was seeking an increased rating for his lumbar spine disability.  In the letter, the Veteran noted that he needed help getting an increased rating for his back disability.  He also raised arguments related to the denial of his claim and asserted that his lumbar spine disability had worsened.  The Board construes the Veteran's March 2001 letter as a timely substantive appeal; thus, the Veteran perfected an appeal of the April 2000 rating decision and the denial of his claim for a rating greater than 20 percent for his service-connected lumbar spine disability.  See 38 C.F.R. § 20.202 (2014).  

In May 2003, the RO awarded the Veteran a 40 percent disability rating for his service-connected lumbar spine disability.  The award was effective July 12, 2002.  

Otherwise, in the above noted August 2008 rating decision on appeal, the RO denied, inter alia, a rating greater than 40 percent for the Veteran's lumbar spine disability.  In a September 2008 NOD, the Veteran expressed disagreement with six issues (appropriately numbered) decided by the RO in its rating decision.  None of the six issues was related to the Veteran's lumbar spine disability.  However, toward the end of the NOD, the Veteran noted the following:

To sumerize [sic]: I should be getting pay for 60%, not 50%.  My upper back pain should be rated as caused by my lower back injury, as well as my hip problems.  [Also,] [m]y lower back injury should be at a higher rate, and my knees should be service [connected].  

The Board liberally construes the Veteran's statement in September 2008 as expressing disagreement with the August 2008 rating decision and the denial of his claim for a rating greater than 40 percent for a lumbar spine disability.  Notwithstanding this fact, as already discussed, the Veteran perfected an earlier appeal for a higher rating for his lumbar spine disability, then rated as 20 percent disabling.  As such, an SOC is not required at this time in response to the September 2008 NOD concerning the lumbar spine disability issue.  

Therefore, in light of the above, the current appeal period related to a claim for a higher rating for a lumbar spine disability extends back to the claim for increase filed by the Veteran in January 2000.  As reflected on the title page, the issues on appeal have been characterized as a rating greater than 20 percent for a lumbar spine disability prior to July 12, 2002, and a rating greater than 40 percent for a lumbar spine disability on and after July 12, 2002.  Also, based on the requested development for possible SSA disability records, the Board will defer consideration of the Veteran's claim at this time and allow the RO to consider any SSA disability records received.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any private or VA treatment he may have received for his knees, his upper back/cervical spine, or his lumbar spine.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated to March 2014.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  Contact the Social Security Administration and request copies of any available records associated with an award or denial for disability benefits.  This should include a copy of any Administrative Law Judge decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA orthopedic examination to assess the nature and etiology of the disability associated with his knees and his upper back/cervical spine.  The claims folders must be made available to and be reviewed by the examiner in conjunction with the examination, to include the Veteran's service treatment records.  Any testing deemed necessary should be performed.  All pertinent pathology should be annotated in the evaluation report.  

Knees

VA treatment records document degenerative changes in the Veteran's right knee and left knee.  (See e.g., March 30, 2001 VA consult note).  The Veteran entered active service with a history of right knee complaints but no disorder identified on entrance examination.  Service treatment records (STRs) document apparent trauma to the knee secondary to a 55-gallon drum falling on or rolling over the right lower extremity.  STRs also reflect a finding of mild chondromalacia of the right patella.  There is no apparent finding of left knee injury or disorder during service.  

For any right knee disability diagnosed on examination, the examiner should opine whether there is clear and unmistakable (undebatable) evidence that the Veteran had a right knee disability that pre-existed military service. 

If it is determined that there is clear and unmistakable evidence of a right knee disability pre-existing military service, then the examiner should opine as to whether there is clear and unmistakable evidence that this condition was NOT aggravated as a result of military service.  (Aggravation, for purposes of the examiner's opinion, is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond any natural progression.) 

[Note to examiner:  A right knee disability does not appear to have been diagnosed at service entrance, although the Veteran identified a history of right knee problems.  To rebut the presumption of sound condition for a condition not noted at entrance into service, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service, as well as that the disease or injury was not aggravated by service.]

If it is determined that there is not clear and unmistakable evidence of a current right knee disability pre-existing military service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right knee disability (e.g. arthritis, chondromalacia) had its clinical onset during service or is otherwise related to service.   

For any left knee disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that: 

a.  A diagnosed left knee disability had its clinical onset during service or is otherwise related to service, or,

b.  A diagnosed left knee disability is proximately due to (caused) or aggravated (permanently worsened beyond its normal progression) by service-connected disability.  [If the examiner determines that the Veteran has a left knee disability that was aggravated by service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Upper Back/Cervical Spine

The Veteran's STRs reflect that he underwent a lumbar puncture during active service.  The Veteran suffers from multi-level degenerative changes of the cervical spine per February 2013 VA X-ray.  There appears to be no evidence of injury or treatment for an "upper back" problem or a neck disorder or injury during service.  The Veteran has alleged that he suffers from an upper back disability (to include cervical spine disability) secondary to his service-connected lumbar spine disability.  A VA examiner in a February 2013 cervical spine DBQ commented that he could not find enough scientific rationale to link the conditions.  The examiner, however, failed to address possible aggravation.  

The current VA examiner should review the evidence, to include the February 2013 cervical spine DBQ.  For any upper back/cervical spine disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that: 

a.  A diagnosed upper back/cervical spine disability had its clinical onset during service or is otherwise related to service, or, 

b.  A diagnosed upper back/cervical spine disability is proximately due to (caused) or aggravated (permanently worsened beyond its normal progression) by service-connected disability.  [If the examiner determines that the Veteran has an upper back/cervical spine disability that was aggravated by service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues remaining on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


